Exhibit 32 CERTIFICATION The undersigned certifies pursuant to 18 U.S.C. 1350 that: 1. The accompanying Annual Report on Form 10-K for the period ended September 30, 2011 fully complies with the requirements of Sections 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 30, 2011 /s/ Cheryl P. Beranek Cheryl P. Beranek Chief Executive Officer /s/ Daniel Herzog Daniel Herzog Chief Financial Officer
